DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 November 2019 and 27 April 2021 was filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 6, lines 1-2: “A measurement position determination device configured to determine a measurement position”
Claim 6, lines 4-5: “a measurement position determination section configured to acquire one or more scheduled mounting positions”
Claim 7, line 2: “measurement position determination section acquires a center position of the component”
Claim 8, line 2-3: “measurement position determination section acquires one or more temporary measurement positions”
Claim 9, line 2-3: “measurement position determination section acquires multiple temporary measurement positions”
Claim 10, line 2: “measurement position determination section acquires information on an exclusion region”

 	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,  they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following are the corresponding structure described in the specification for the limitation in 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

	Measurement positon determination device is “being measure the height of the board (i.e., the position in the Z-axis direction) using laser height sensor”, para. [0020] and “the scheduled mounting positions are indicated by, for example, XY-coordinates with reference to the position of a reference mark (not shown) attached to board S”, para. [0026].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 3 recites “a component is to be mounted”, and lines 4-5 recite, “configured to acquire one or more scheduled mounting positions”, which implies ‘a component’ to be mounted onto ‘one or more positions’ and hence it is ambiguous. How ‘a component’ P mounts more than one scheduled mounting positions A1 to A13 of Fig. 6, on a board S as presented in para. [0026].  Also, same ambiguity exists due to the phrase “at least one of the acquired scheduled mounting positions” in lines 6-7, which implies more than one scheduled mounting positions for a component. Similar issues occur regarding the “temporary measurement positions” recited in claim 8, lines 1-2 and 3-4. 
Furthermore, lines 3-5 recite, “a measurement position determination section configured to acquire one or more scheduled mounting positions of the component on the board”, which is unclear how the position is “acquired” by the measurement position determination section. It is unclear the said position is acquired by measuring the height information or a computer configured to read the position information (X-Y coordinates) from the memory or both. Para. [0026] of the specification fails to include an explanation of how the scheduled mounting positons A1 to A13, Fig. 6, that are acquired so that a person of ordinary skill in the pertinent art would have reasonably understood the claim limitations.  

Claims 7-10 duplicate the same rejection. 

Claim 7, line 3 recites “a center position of the component on the board as the scheduled mounting position”, which is unclear the center position of the component that is scheduled to be mounted or the center position of the component already mounted. 
Claim 8 recites the limitation “the temporary measurement position” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. 
Claims 7-10 depend on claim 6. Therefore, claims 6-10 are rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo (US 20120317804).
Endo reads on the claims as follows:
Claim 6. A measurement position determination device (44, Fig. 4 which includes camera 20 and measuring device 21, Fig. 2(b), see para. [0035]) configured to determine a measurement 

Claim 7. The measurement position determination device of claim 6, wherein the measurement position determination section (40, Fig. 4) acquires a center position of the component on the board as the scheduled mounting position (feature point used to identify a position is the center point of the component, see para. [0046]).

Claim 9. The measurement position determination device of claim 8, wherein the measurement position determination section acquires multiple temporary measurement positions (PHij, i=1 to 3, j=1 to 3, see Fig. 8(a), para. [0056]).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka (WO 2014033856).
Regarding claim 6, Teraoka teaches,
A measurement position determination device (Fig. 2(1)) configured to determine a measurement position (P1 to P9, Fig. 6) on a board, the measurement position being for measuring height (laser height sensor 6, Figs. 2(1) and 2(2)) of the board (K1) on which a component is to be mounted (para. [0001] of Translation), the measurement position determination device including a measurement position determination section (Fig. 10) configured to acquire one or more scheduled mounting positions (theoretical points Q12, Q23, Q45, Q56, Q78, Q89, Q14, Q47, Q25, Q58, Q36, and Q69, Fig. 6, para. [0056])  of the component on the board at the time of measuring the board height, and determining at least one of the acquired scheduled mounting positions as the measurement position (W1 and W2, Fig. 8 and para. [0062] and [0063] during measurement point determination step S1, para. [0049]) of the board height. 
Teraoka teaches a height measurement system and a height correction method for a substrate working device in which, a height measurement step comprises a laser height sensor to measure a plurality of measurement points (P1 to P9 in Fig. 4) on a substrate and then the theoretical value of the height of the theoretical points are determined, see Figs 6 to 8.   Since the claimed “measurement position determination” is enabled by measuring the height (specification para. [0020]) of the board at a plurality of positions, it is obvious from the teaching of Teraoka that, a height measurement device would enable the claimed “measurement position determination”, see also Figs. 2(1) and 2(2). Though Teraoka is silent on a “scheduled mounting 
Therefore, in view of the teachings of Teraoka, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the component mounting apparatus of Teraoka to include a scheduled mounting position based on plurality of height measurements, that enables the measurement position determination using the theoretical points into a component mounter and further, component mounting positon determination on the circuit board.   

Regarding claim 7, Teraoka further teaches, wherein the measurement position determination section acquires a center position of the component on the board (Q45 set at midpoint between P4 and P5, Fig. 6, see para. [0055]) as the scheduled mounting position. 

Regarding claim 8, Teraoka further teaches, wherein the measurement position determination section acquires one or more temporary measurement positions of the board height (theoretical points, Fig. 6, see para. [0056]), and determines, for each of the acquired temporary measurement positions, a scheduled mounting position (W1, Fig. 8), which is closest to the temporary measurement position among the one or more acquired scheduled mounting positions, as the measurement position (substitute position PC, Fig. 11). Though Fig. 11 is a second embodiment, the temporary position PC is set as a substitute point from two measurement points PA and PB, para. [0075]).

Regarding claim 9, Teraoka further teaches, wherein the measurement position determination section acquires multiple temporary measurement positions (see Fig. 6, para. [0057-0058]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Teraoka in view of Oyama (JP 6155322).
Regarding claim 10, Teraoka teaches the claimed invention, except the limitations of claim 10. Though Teraoka teaches a height measurement system and a height correction method for a substrate working device in which, a height measurement step comprises a laser height sensor to measure a plurality of measurement points, Teraoka does not teach acquiring information from an exclusion region of the board from the measurement position. However, Oyama teaches an electronic component mounting device (Fig. 1), wherein the measurement position determination section (60, Fig. 4) acquires information on an exclusion region of the board (defect M, Fig. 3) to be excluded from the measurement position, and determines a position outside of the exclusion region (frame F1 excludes bad mark M, Fig. 11) as the measurement position (see para. [0040] Translation).
Therefore, in view of the teachings of Oyama, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of Teraoka to include a measurement position determination section that acquire the information of a region on a circuit board to be excluded from the measurements and select only the region outside of the exclusion region so that it avoids unwanted or bad regions and enables only selected areas on the circuit board.    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Ishitani (JP 2016219526) teaches a measurement position correction method for height measurement sensor in a component mounter in which, a laser beam is projected from a height sensor to the target while the height sensor is aligned with a reference measurement position, and the position in the horizontal direction of the height sensor is adjusted according to the light reception state of reflected light.
Prior art of record Endo (WO 2012056617) teaches an electronic part mounting apparatus with a high-precision height measurement technique that derived from a plurality of height measurement points from a substrate.
Prior art of record Enokido (US 7224829)  teaches a bonding pattern discrimination device and a method for a component mounter in which, the error in position of the object of comparison detected by image pattern matching. The reference conversion step calculates a specified positional-relationship that is the relative positional-relationship between the positioning patterns of the reference-image.
Prior art of record Yamamura (US 5780866) teaches a method of three dimensional profile detection and an apparatus for automatic focusing and three dimensional profile detection for the state of mounting of parts or soldering on a board.
Prior art of record Noda (WO 2014207807) teaches a device for calculating component-suction-position height that enabling the height of a plurality of component suction positions by measuring the height at two points on a tape feeder. 
Prior art of record Kim (US 20160209207) teaches a board inspection system to inspect a board prior to mounting an element on the board by a mounter by measuring the height information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE K ABRAHAM/Examiner, Art Unit 3729                         

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729